        Case 2:21-cv-10490-SDD-RSW ECF No. 1-4, PageID.59 Filed 03/02/21 Page 1 of 2


Kerry Culpepper

From:
Sent:                Saturday, May 18, 2019 12:32 AM
To:                  dmca@choopa.com
Cc:
Subject:             Notice of Claimed Infringement [Case No. 30029495850]


‐‐‐‐‐BEGIN PGP SIGNED MESSAGE‐‐‐‐‐
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 30029495850
Notice Date: 2019‐05‐18 10:31:40


Dear Sir or Madam:

This message is sent on behalf of TBV Productions, LLC.

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

TBV Productions, LLC owns the copyrights to the movie I Feel Pretty. The unauthorized download and distribution of this
file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: I Feel Pretty
Infringing FileName: I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM] Infringing FileSize: 1895499662
Infringer's IP Address: 108.61.128.241 Infringer's Port: 61561 Initial Infringement Timestamp: 2019‐05‐17 13:43:08

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing TBV Productions, LLC copyright protected content, and
take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of TBV Productions,
LLC’s rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of TBV Productions, LLC in connection with this matter, all of which are expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.


                                                             1

                                       Exhibit "3"
        Case 2:21-cv-10490-SDD-RSW ECF No. 1-4, PageID.60 Filed 03/02/21 Page 2 of 2

Respectfully,

Anna Reiter
Copyright Management Services Ltd.

Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF‐8"?>
<Infringement>
        <Case>
               <ID>30029495850</ID>
        </Case>
        <Complainant>
               <Entity>TBV Productions, LLC</Entity>
               <Contact>Anna Reiter</Contact>
               <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
               <Email>n                                                </Email>

        </Complainant>
        <Service_Provider>
                <Entity>Choopa, LLC</Entity>
                <Contact>David Gucker, DMCA Agent</Contact>
                <Address>14 Cliffwood Ave Suite 300, Metropark South, Matawan, NJ 07747</Address>
                <Phone>732‐566‐1268 (fax)</Phone>
                <Email>dmca@choopa.com</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2019‐05‐17T13:43:08Z</TimeStamp>
                <IP_Address>108.61.128.241</IP_Address>
                <Port>61561</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>I Feel Pretty</Title>
                        <FileName>I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]</FileName>
                        <FileSize>1895499662</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">F710F541641A56DC4DB98685A176C7B4B5A2D651</Hash>
                </Item>
        </Content>
</Infringement>
‐‐‐‐‐BEGIN PGP SIGNATURE‐‐‐‐‐




                                                       2
